 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT

 7                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,             No. CR 18-379-ODW

 9             Plaintiff,                  FINDINGS ON LIMITED REMAND FROM
                                           THE NINTH CIRCUIT
10                  v.
                                           Hearing Date: February 24, 2020
11   FRANCISCA RODRIGUEZ GAMBOA,           Hearing Time: 1:30 pm
                                           Location:     Courtroom of the
12             Defendant.                                Hon. Otis D. Wright
13

14
          Having considered the parties’ submissions and the testimony
15
     presented at the evidentiary hearing on February 24, 2020, the Court
16
     makes the following findings of fact.     The Court would reach these
17
     conclusions under any standard of proof, regardless of which party
18
     bears the burden.
19
                            CHEMISTRY EXPERTS AND EVIDENCE
20
          1.   Dr. Brian Stoltz, Ph.D. (Professor of Chemistry at the
21
     California Institute of Technology), Dr. Travis Williams, Ph.D.
22
     (Professor of Chemistry at the University of Southern California),
23
     and Dr. Daniel Willenbring, Ph.D. (Drug Science Specialist, Drug
24
     Enforcement Administration) (collectively, the “chemistry experts”)
25
     are qualified as experts in the field of chemistry.       (See generally
26
     Exhibits 1-3 (declarations and curriculum vitae).)
27

28
 1           2.   The Court finds the chemistry experts’ declarations and

 2   testimony credible.    (See Exhibit 1 (GEX 2-8), Exhibit 2 (GEX 54-56),

 3   Exhibit 3 (GEX 84-85); 2/24/2020 Transcript (“Transcript”) 9-117.)

 4   All the chemistry experts agreed with each other’s sworn

 5   declarations.    (See Transcript 12-13, 71-72, 94-95.)   Moreover, the

 6   opinions reflected in those declarations and testimony are based on

 7   sufficient scientific facts and data, and they are the product of

 8   reliable principles and methods.

 9           3.   Defendant submitted no evidence contradicting the chemistry

10   experts’ declarations or testimony.    Defendant had ample opportunity

11   to find witnesses supporting her arguments.    However, she presented

12   no witnesses by declaration or at the February 24, 2020, hearing.

13                           ISOMERS OF METHAMPHETAMINE

14           4.   There are no “geometric,” “geometrical,” or “geometrical

15   (diastereomeric)” isomers of methamphetamine.    (See, e.g., Transcript

16   28-33, 80, 95-96; Exhibit 1 (GEX 5 ¶ 8, 8 ¶ 12(d)); Exhibit 2 (GEX 56
17   ¶ 8); Exhibit 3 (GEX 85 ¶ 7).)    All of the chemistry experts agreed
18   with this conclusion.
19                     a.   Because of the structure of the methamphetamine

20   molecule, such isomers are impossible.    (See Transcript 28; accord

21   Exhibit 1 (GEX 5 ¶ 8, 8 ¶ 12); Exhibit 2 (GEX 56 ¶ 8); Exhibit 3 (GEX

22   85 ¶ 7).)

23                     b.   Indeed, as Dr. Stoltz testified, “to a chemist

24   looking at” the methamphetamine molecule, “it’s quite obvious . . .

25   that there are no geometrical isomers of this compound.”    (Transcript

26   28.)    Simply put, “geometric” or “geometric (diastereomeric)” isomers

27   of methamphetamine “do not exist.”     (Transcript 33; Exhibit 1 (GEX 5

28   ¶ 8.)

                                        2
 1                     c.   Because this is the case, as Dr. Willenbring

 2   testified, amending the Federal Controlled Substances Act to cover

 3   “geometric isomers” of methamphetamine would make no difference,

 4   “[b]ecause there are no geometric isomers of methamphetamine.”

 5   (Transcript 95.)

 6        5.   There are only two stereoisomers of methamphetamine: levo-

 7   methamphetamine (also referred to as “L” or “left-handed”

 8   methamphetamine) and dextro-methamphetamine (also referred to as “D”

 9   or “right-handed” methamphetamine).    (Transcript 14-18; Exhibit 1

10   (GEX 5 ¶ 7); Exhibit 3 (GEX 85 ¶ 5).)

11             a.      As Dr. Stoltz demonstrated using molecular models,

12   these isomers are non-superimposable mirror images of each other.

13   (Transcript 14-18; see Exhibit 1 (GEX 5 ¶ 7).)    As a result, they are

14   considered “entantiomers”: that is, isomers that are non-
15   superimposable mirror images of each other.    (Transcript 21; Exhibit
16   1 (GEX 5 ¶ 7).)    These are “optical isomers” covered by the federal
17   Controlled Substances Act.    (Transcript 96; Exhibit 3 (GEX 85 ¶ 5);
18   Exhibit 14.)
19             b.      There are no “diastereomers” of methamphetamine.

20   (Transcript 33, 48-49, 86-87; Exhibit 1 (GEX 5 ¶ 8).)

21        6.   Authoritative chemical dictionaries and textbooks support

22   these conclusions.     (See generally Exhibits 4, 5.)   Specifically, the

23   chemistry experts identified the International Union of Pure and

24   Applied Sciences (“IUPAC”) Gold Book as an authoritative “dictionary”

25   for chemical terms, including the “nomenclature of organic

26   molecules.”    (Transcript 13-14, 47, 72, 81; Exhibit 4 (Gold Book

27   excerpts).))   As Dr. Williams testified, it is “the most

28   authoritative definition of chemical nomenclature that is available

                                        3
 1   anywhere.”    (Transcript 72.)   The IPUAC Gold Book identifies

 2   “geometric isomer” as an “obsolete synonym for cis-trans isomerism.”

 3   (Transcript 23; Exhibit 4 (GEX 93, 98).)    Methamphetamine has no such

 4   isomers.   (Transcript 28-33, 72-73; Exhibit 1 (GEX 7 ¶ 12); Exhibit 2

 5   (GEX 56-57 ¶¶ 6-8).)    The same conclusion holds true for the

 6   consistent (albeit differently worded) definition of “geometric

 7   isomer” in Hawley’s Condensed Chemical Dictionary (11th Ed., 1987).

 8   (See Exhibit 5 (GEX 115-16); see generally Transcript 78.)

 9                              CHEMICAL TERMINOLOGY

10        7.      Consistent with the chemistry experts’ testimony and with

11   other authoritative sources considered by the Court, the Court makes

12   the following findings regarding terminology:

13                a.   The term “isomer” refers to molecules that contain the

14   same atoms, but where those atoms are connected in a different

15   spatial arrangement: like an identical set of Legos, assembled in a

16   different way.    (Exhibit 1 (GEX 2 ¶ 3); Exhibit 2 (GEX 54 ¶ 4);

17   Exhibit 4 (GEX 99).)    Different terms describe the relationship of

18   atoms in a given type of isomer.

19                b.   The term “optical isomer” derives from the change in

20   the direction of plane-polarized light as it passes through molecules

21   in a machine called a polarimeter.     (Transcript 14; Exhibit 1 (GEX 6

22   ¶ 9).)    The term “optical isomer” includes both “enantiomers” and

23   “diastereomers” with observable optical properties.    (Transcript 18-

24   19; Exhibit 1 (GEX 3 ¶ 4, 6 ¶¶ 9-10); Exhibit 4 (GEX 102, IUPAC Gold

25   Book); Exhibit 5 (GEX 118, Hawley’s)).

26                c.   “Enantiomer,” as noted above, describes isomers that

27   are non-superimposable mirror images of one another: that is,

28   molecules with the same chemical formula, but with atoms arranged

                                        4
 1   differently in three-dimensional space such that the two isomers

 2   cannot be reoriented to fit directly over one another.    (Transcript

 3   21; Exhibit 1 (GEX 3-4 ¶¶ 4-5, GEX 7 ¶ 11); Exhibit 4 (GEX 96, IUPAC

 4   Gold Book).)

 5               d.   “Diastereomer” is a broad catch-all term, referring to

 6   any stereoisomer that is not an enantiomer.    (Transcript 20-21, 64;

 7   Exhibit 1 (GEX 3 ¶ 4); Exhibit 4 (GEX 95, IUPAC Gold Book).

 8                       i.     As referenced above, “diastereomers” with

 9   observable optical properties are also “optical isomers.”    Such

10   isomers would include stereoisomers with observable optical

11   properties that are not nonsuperimposable mirror images of one

12   another.    (Transcript 21; Exhibit 1 (GEX 3 ¶ 4, 6 ¶¶ 9-10); Exhibit 5
13   (GEX 111-12, Hawley’s).)
14                      ii.     “Diastereomers” without observable optical
15   properties, however, are not “optical isomers.”    Diastereomers that
16   do not have optically observable properties can include “geometric
17   isomers.”   (Transcript 22; Exhibit 1 (GEX 7 ¶ 11(a)).)
18               e.   “Geometric isomer” refers to a type of isomer where
19   atoms or groups of atoms are locked in a particular spacial position

20   either on the same side or on the opposite side of a rigid

21   structure--a double-bold, olefin, or saturated ring.   (Testimony 22-

22   28, 32-33; Exhibit 1 (GEX 7-8 ¶ 12); Exhibit 2 (GEX 55 ¶ 6); Exhibit

23   3 (GEX 85 ¶ 6); Exhibit 4 (GEX 93, 98, IUPAC Gold Book); Exhibit 5

24   (GEX 115-16, Hawley’s).)    Again, as noted above, methamphetamine

25   lacks these structural features and thus cannot have geometric

26   isomers.

27                              DEFENDANT’S ARGUMENTS

28

                                        5
 1           8.   For the following reasons, factual arguments relied on by

 2   defendant in her briefing are neither credible nor persuasive:

 3                a.         Government’s Exhibit 11, which is a toxicology article

 4   that referenced a compound as a “geometric isomer of

 5   methamphetamine,” is “erroneous and incorrect.”          (Transcript 41; see

 6   Exhibit 11.)       That substance is not a “geometric isomer” of

 7   methamphetamine.          (Transcript 41.)   It is a constitutional isomer of

 8   methamphetamine.          (Transcript 41.)

 9                b.         As he credibly explained in both his declaration and

10   his testimony, Dr. Williams agrees that “geometric” or “geometrical”

11   isomers of methamphetamine do not exist.          (Exhibit 2 (GEX 56 ¶ 8);

12   Transcript 73, 80.)          They are “impossible.”   (Transcript 73.)   He

13   likewise testified, under oath, that he agreed with the declarations

14   of Dr. Stoltz and Dr. Willenbring to that effect.          (Transcript 71-

15   72.)

16                      i.        Dr. Williams credibly clarified that when he

17   referred to “geometrical isomers of methamphetamine” in an initial,

18   unsworn e-mail to a prosecutor (Exhibit 12), he assumed that the

19   prosecutor was in fact asking about “conformations” of

20   methamphetamine.          (Transcript 74-75, 85; accord Exhibit 2 (GEX 55

21   ¶ 7))

22                     ii.        As all expert chemists testified and as

23   authoritative definitions reflect, “conformations” are not “geometric

24   isomers.”    (See, e.g., Transcript 45, 75-78, 98; Exhibit 4 (GEX 94,

25   IUPAC Gold Book); Exhibit 5 (GEX 110, Hawley’s).)

26                 iii.           Instead, as both Dr. Williams and the other

27   chemistry experts explained, “conformations” are different poses of a

28   particular molecule in space.          (Transcript 43-46, 75-76, 99.)    They

                                              6
 1   are “all the same molecule,” posed differently as the bonds in those

 2   molecules “move[.]”            (Transcript 75-76.)

 3                     iv.          “Conformations” are thus of a different character

 4   from the types of isomers discussed under both federal and California

 5   law (that is, “optical” or “geometric” isomers).              (Transcript 78.)

 6   These categories of “configurational isomers” all involve “cleaving

 7   and reforming bonds”--that is, “disconnecting,” and reattaching

 8   pieces of the molecule in different places.            (Transcript 78; accord

 9   Transcript 42-45, 76.)            They result in a different molecular

10   substance.    (Transcript 76.)          “Conformations,” by contrast, are

11   simply different poses of the same molecule at a particular time.

12   (Transcript 43-46.)

13                             v.        Federal law does not distinguish between

14   conformations of a particular molecule, because they are simply

15   “snapshot[s] of an individual molecule in time” (Transcript 45) as

16   their bonds “vibrate and rotate” (Transcript 84).             (Accord Transcript

17   99.)   Although there are thus many conformations of methamphetamine
18   in a given sample, none results in a geometric isomer.             (Transcript
19   46, 79.)   Indeed, the “configuration” of the molecule does not

20   change.    (Transcript 84.)

21                c.         “Deuterium” also does not result in any isomers of

22   methamphetamine that fall outside of the federal Controlled

23   Substances Act.

24                      i.          “Deuterium” is a rare, naturally occurring form

25   of hydrogen (an “isotope” of hydrogen) that has one extra neutron.

26   (Transcript 33-37.)            The relevant atom is still hydrogen.

27   (Transcript 35.)          However, because it has a slightly different atomic

28   makeup, it gets a special name.            (Transcript 35.)

                                                7
 1                ii.      About 1 in every 5,000 hydrogen atoms, in nature,

 2   is a deuterium.    (Transcript 37.)    So, “in any batch of

 3   methamphetamine that’s ever been produced, 1 in . . . every 5,000

 4   times you have a hydrogen, one of them somewhere on th[e molecule’s]

 5   structure is a deuterium.”    (Transcript 37.)

 6               iii.      Conventionally, chemists do not consider hydrogen

 7   isotopes when analyzing what isomers exist for a given molecule.

 8   (Transcript 61-62, 98.)

 9                iv.      Specifically, the Drug Enforcement Administration

10   does not take deuterium into account when considering whether or not

11   a chemical structure falls within the federal Controlled Substances

12   Act.   (Transcript 98.)   Deuterated compounds are “regulated just the

13   same as [their] parent compound[s].”     (Transcript 98.)

14                 v.      However, even if one were to separately consider

15   such isotopes (contrary to chemical convention), methamphetamine

16   still has no “geometric” or “geometrical” isomers.     (See Transcript

17   35, 37.)   Geometric isomers remain impossible given the structure of
18   the methamphetamine molecule.    (Transcript 37.)
19                vi.      Deuterated isotopomers of methamphetamine (that

20   is, isomers created by the presence of deuterium) would all qualify

21   as “optical isomers.”     (Transcript 39, 52-53, 92; see Exhibit 10.)

22   Such isotopomers (also referred to as “deuterium-labeled

23   methamphetamine”) are covered under the federal Controlled Substance

24   Act.   (Transcript 98.)

25

26

27

28

                                        8
 1                          ISOMERS UNDER CALIFORNIA LAW

 2        9.    Finally, the Court concludes that California’s use of the

 3   term “geometrical (diastereomeric) isomers” likely relates to so-

 4   called “isomer defenses” related to cocaine.     (See CR 96 at 10-12;

 5   Exhibit 7; Exhibit 8.)

 6        10.   Cocaine, unlike methamphetamine, has “geometric” or

 7   “geometrical” isomers.    (Transcript 97.)   Indeed, cocaine has isomers

 8   that are both “geometric” and “diastereomeric”---thus, “geometrical

 9   (diastereomeric) isomers.”    (Transcript 97.)   Exhibit 15 depicts such

10   an isomer: a “diastereomer of cocaine” that is also a “cis-trans” or

11   “geometric” isomer.    (Exhibit 15; see Transcript 97.)

12        11.   As legislative history reflects, defenses related to these
13   cocaine isomers appear to have been what motivated the California
14   legislature to adopt its definition of “isomer” in California Health
15   & Safety Code § 11033    (CR 96 at 10-12; Exhibit 8; see also Exhibit 7
16   (federal legislative history).)
17        12.   Methamphetamine has no “geometrical (diastereomeric)
18   isomers,” as described by California Health & Safety Code § 11033.
19   (Transcript 33, 97.)

20        IT IS SO ORDERED.

21

22
     March 4, 2020
23   DATE                                  HONORABLE OTIS D. WRIGHT
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                       9
